DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/03/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,516,900 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12, 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12, 14 are considered allowable since when reading the claims in light of the specification none of the cited prior art of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 including “a computer implemented method for inserting advertisement content into a program content stream, comprising: an expiration date and time for playout of the advertisement, wherein the advertisement insertion cue is a SCTE-35 advertisement insertion cue and the expiration date and time for playout is included in a field added to the SCTE-35 
The closest prior art (Ludvig et al. – U.S. Pub. No. 2005/0204381) discloses the process of inserting advertisements based on cue signals.  As headend 110 receives broadcast program data 606, cue signal 608 is detected.  A cue signal is a well-known mechanism used to indicate an upcoming local ad avail.  Cue signals are typically inserted into a data stream six seconds before a local ad avail.  When headend 110 detects cue signal 608, ad insertion system 134 inserts a local advertisement (a default advertisement) into data stream 602 and headend 110 notifies targeting server 108 of the upcoming ad avail.  Targeting server then examines data stored in targeted ad data store 126 to determine whether or not the upcoming ad avail is to include targeted advertisements.  If targeted advertisements are to be included, then targeting server 108 generates a multicast message 610 and broadcasts it to client device 114 over an out-of-band channel 612.  Targeting server 108 also broadcasts a targeted advertisement 614 on an alternate in-band data stream 616.  Although FIG. 6 illustrates only one targeted advertisement, multiple in-band data streams may be used to simultaneously broadcast multiple targeted advertisements.
Lawrence-Apfelbaum et al. (U.S. Pub. No. 2009/0210899) discloses in one variant, advertising insertion is accomplished at the network level by routing the network feed through a splicer.  The splicer may be used to create multiple output versions of the network feed for a current advertising zone structure (e.g., CNN_Boulder, CNN_Denver), or for different instantiations of BSA program streams.  When an SCTE 35 cue enters the splicer on the network feed, the splicer generates a cue request to the 

Citation of Pertinent Art
Schiller et al. 	U.S. Pub. No. 2007/0055985 
Schiller et al. 	U.S. Pub. No. 2007/0055983
Smith			U.S. Pub. No. 2006/0277569
Plotnick		U.S. Pub. No. 2002/0144262 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 26, 2021.